MEMORANDUM **
Ricardo E. Eguizabal, a native and citizen of El Salvador, petitions pro se for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252. We review de novo whether a particular conviction constitutes an aggravated felony, Randhawa v. Ashcroft, 298 F.3d 1148, 1151 (9th Cir.2002), and we grant the petition for review.
Eguizabal’s conviction does not categorically support his removability under 8 U.S.C. § 1227(a)(2)(A)(iii) for a crime of violence, because California Penal Code § 69 is not limited to the use or threat of force against the person or property of another. See 8 U.S.C. § 1101(a)(43)(F); 18 U.S.C. § 16; Jordison v. Gonzales, 501 F.3d 1134, 1135 (9th Cir.2007). Moreover, because the state offense is missing this element of the generic offense, the modified categorical approach is inapplicable. See Navarro-Lopez v. Gonzales, 503 F.3d 1063, 1073 (9th Cir.2007) (en banc).
We grant Eguizabal’s May 15, 2009 motion to supplement his opening brief.
PETITION FOR REVIEW GRANTED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.